Citation Nr: 0420335	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 
1998 for an increased evaluation for bilateral inguinal 
lymphadenopathy.

2.  Entitlement to an increased evaluation for bilateral 
inguinal lymphadenopathy, currently rated as 30 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to service connection for acne vulgaris.

6.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD).

7.  Entitlement to service connection for bilateral pes 
planus.

8.  Entitlement to an increased evaluation for bilateral knee 
disability, currently rated as 10 percent disabling for each 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1998 and April 2001 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge on March 2, 2004.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The issues of entitlement to service connection for 
pseudofolliculitis barbae, acne vulgaris, GERD, and bilateral 
pes planus, as well as the issue of entitlement to increased 
ratings for the veteran's bilateral knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran has withdrawn his appeal seeking an effective 
date earlier than February 9, 1998 for an increased rating 
for his bilateral inguinal lymphadenopathy.

2.  The veteran has withdrawn his appeal seeking an increased 
rating for his bilateral inguinal lymphadenopathy.

3.  The veteran has withdrawn his appeal seeking to reopen 
his claim of entitlement to service connection for ulcers.


CONCLUSION OF LAW

The veteran having withdrawn his appeals seeking an earlier 
effective date for an increased rating for bilateral inguinal 
lymphadenopathy, seeking a higher rating for his bilateral 
inguinal lymphadenopathy, and seeking to reopen his claim of 
entitlement to service connection for ulcers; there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to these claims.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement dated April 6, 2000, the veteran 
withdrew his appeal seeking an earlier effective date for an 
increased evaluation for his bilateral inguinal 
lymphadenopathy.  In a written statement dated March 2, 2004, 
and then repeated at his hearing that same day, the veteran 
withdrew his appeal seeking an increased evaluation for his 
bilateral inguinal lymphadenopathy.  In testimony at the 
hearing held March 2, 2004, the veteran indicated his desire 
to withdraw his appeal seeking to reopen his claim of 
entitlement to service connection for ulcers.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2003); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).  As of March 2, 2004 the Board had not yet 
issued a final decision on this case.  The veteran's 
testimony at the hearing has been transcribed and reduced to 
writing, therefore his withdrawal of the issue of entitlement 
to service connection for ulcers is valid.  The two issues 
with respect to his bilateral inguinal lymphadenopathy were 
also withdrawn in writing.

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
has been satisfied.  38 C.F.R. § 20.204(b) (2003).  
Accordingly, further action by the Board on these particular 
matters is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal seeking an earlier effective date for an increased 
rating for bilateral inguinal lymphadenopathy having been 
withdrawn, the appeal is dismissed.

The appeal seeking an increased rating for bilateral inguinal 
lymphadenopathy having been withdrawn, the appeal is 
dismissed.

The appeal seeking to reopen a claim of entitlement to 
service connection for ulcers having been withdrawn, the 
appeal is dismissed.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran stated that he has been treated by several 
private physicians and that he continues to receive treatment 
at the VA Medical Center (VAMC) in Loma Linda, California.  
The RO must obtain all available records from the VAMC Loma 
Linda dated from February 2003 to the present, and all 
records from Dr. Kenneth Macknet, and Dr. Lisa Fox.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that additional examinations for the 
knees, skin, feet, and stomach are required.  The veteran was 
last examined by a VA physician for his knee disabilities in 
April 1999.  The veteran has asserted that his knee 
disability has worsened since that time.  The Board finds 
that an additional VA examination is required in light of the 
contentions of the veteran that his knee disability has 
worsened since 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  In addition the veteran 
has not been provided VA examinations for his skin, feet, and 
stomach disabilities in conjunction with his current claim.  
The RO should schedule the veteran for these examinations as 
well.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in Loma Linda, California, dated 
from February 2003 to the present.  If no 
records can be found, it should be 
documented for the record.

3.  The RO should obtain all available 
treatment records for the veteran from 
Dr. Kenneth Macknet, 25455 Barton Road, 
Suite 105-A, Loma Linda, California, 
92354, and from Dr. Lisa Fox, 728 N. 
Euclid Ave., Ontario, CA 91762.

4.  The RO should schedule the veteran 
for an orthopedic examination of both 
knees and feet.  The claims folder should 
be made available to the examiner for 
review before examination.  

a.  With respect to the knees, the 
examiner should conduct range of 
motion testing, stability testing, 
and all other appropriate testing 
including X-rays if needed.  
Additionally, the examiner is 
requested to offer an opinion as to 
the functional limitation caused by 
pain in the veteran's knees, 
including during flare-ups.   The 
examiner should describe any 
anatomical changes or functional 
loss, including the inability to 
perform normal working movements 
with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any 
functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The 
examiner is requested to provide an 
opinion as to the degree of 
functional loss likely to result 
from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation to a point in time when 
the symptoms are quiescent.    See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  Functional loss should be 
portrayed in terms of additional 
loss of range of motion, if 
feasible.  DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 
(1995).  The examiner should also 
document, to the extent possible, 
the frequency and duration of 
exacerbation of symptoms.  A 
complete rationale for the opinions 
given should be provided.

b.  With respect to the feet, the 
examiner should ascertain if the 
veteran suffers from pes planus or 
any similar disability, and if so, 
whether or not it is related to 
service or related to the veteran's 
service-connected knee disability.  
All indicated tests should be 
conducted, and the examiner should 
review the claims folder thoroughly, 
including the service medical 
records, and the private and VA 
medical records.  The examiner 
should specifically review the 
records from Dr. Fox and the service 
medical records indicating pes 
planus on the entrance examination.  
If pes planus or a similar foot 
disability is diagnosed, the 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or more) that the 
veteran's disability, if any, was 
aggravated by service, or was 
aggravated by the veteran's service-
connected knee disabilities.  A 
complete rationale for any opinion 
offered should be included.

5.  The RO should schedule the veteran 
for a dermatologic examination in order 
to ascertain if the veteran suffers from 
pseudofolliculitis and/or acne vulgaris, 
and if so, whether or not either of those 
disabilities is related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder thoroughly, including the service 
medical records, and the private and VA 
medical records.  The examiner should 
specifically review the records from Dr. 
Macknet and the service medical records 
indicating a diagnosis of skin disability 
related to shaving.  If a skin disability 
is diagnosed, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
disability, if any, was initially 
manifested during service or was 
otherwise caused by or aggravated by 
service  A complete rationale for any 
opinion offered should be included.

6.  The RO should schedule the veteran 
for a gastrointestinal examination in 
order to ascertain if the veteran suffers 
from GERD or any similar disability, and 
if so, whether or not it is related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder thoroughly, including 
the service medical records, and the 
private and VA medical records.  The 
examiner should specifically review the 
records from Dr. Shobha Aiyar at the VA 
Medical Center in Loma Linda and Dr. 
Aiyar's letter dated April 4, 2000.  The 
examiner should also review the service 
medical records showing complaints of 
stomach discomfort and dyspepsia.  If 
GERD or a similar disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
disability, if any, was initially 
manifested during service or was 
otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

7.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



